ON PETITION FOR REHEARING
En Banc.
ZUCCARO, Justice,
for the Court:
Samuel Newton Holliday, III was convicted in the Circuit Court of Madison County of manslaughter in the death of his ex-wife, and sentenced to twenty (20) years in the custody of the Mississippi Department of Corrections, fifteen (15) years to serve, five (5) years suspended. On September 28, 1987, he applied to this Court for leave to proceed in the trial court for post-conviction relief on the grounds that 1) he received ineffective assistance of counsel and 2) the district attorney failed to honor a plea bargain agreement. This Court granted his application, and the State sought rehearing, contending, among other things, that certain drafting defects in Hol-liday’s motion required denial of his application. Section 99-39-9, Miss.Code of 1972 (Supp.1987).
Upon review of the application, the Court agrees with the State that the application is deficient. In response to the petition for rehearing, Holliday has made some attempt, albeit inadequate, to cure the defects.
It is the opinion of this Court that the original decision to allow Holliday leave to file his petition in the trial court should be withdrawn, and petitioner is granted thirty (30) days from the date of this opinion to amend his application to conform with the Post-Conviction Collateral Relief Act.
ROY NOBLE LEE, C.J., HAWKINS, and DAN M. LEE, P.JJ., and PRATHER, ROBERTSON, SULLIVAN, ANDERSON and GRIFFIN, JJ., concur.